                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY


 REPUBLIC CAR CLUB, LLC,
                                      HONORABLE JEROME B. SIMANDLE
                   Plaintiff,

      v.                                        Civil Action
                                           No. 18-10188 (JBS-KMW)
 MPH IMPORT & EXPORT, INC.,
 DELFIN ESPINAL, and JOHN DOE                      ORDER
 OWNERS/OPERATORS OF MPH IMPORT
 & EXPORT, INC.,

                   Defendants.



     This matter having come before the Court by way of Plaintiff

Republic Car Club, LLC’s (“Plaintiff”) motion for default judgment

[Docket Item 10] and Defendants MPH Import & Export, Inc., Delfin

Espinal, and John Doe Owners/Operators’ (“Defendants”) motion to

vacate default [Docket Item 13]; for the reasons explained in the

Memorandum Opinion of today’s date; and for good cause shown;

     IT IS this     21st   day of   June   , 2019, hereby

     ORDERED that Plaintiff’s motion for default judgment [Docket

Item 10] shall be, and hereby is, DENIED; and it is further

     ORDERED that Defendants’ motion to vacate default [Docket

Item 13] shall be, and hereby is, GRANTED; and it is further
     ORDERED that Defendants shall file an Answer, motion, or

otherwise respond to the Complaint within fourteen (14) days from

the entry of this Order upon the docket.



                                   s/ Jerome B. Simandle
                                   JEROME B. SIMANDLE
                                   U.S. District Judge
